*514The opinion of the court was delivered by
Rowell, J.
If there was error in not properly submitting to the jury the questions of whether or not said contract was unconscionable, and of whether or not it was void by reason of the insanity of the plaintiff, such error would not be vitiating if the question of the reasonable worth of the services was properly submitted, because the jury have found that the- defendants deserved to have the same that they in fact received. Hence we are led to consider, first, whether the case was properly submitted on this point. The charge on this point is criticised for that the court, as is claimed, though instructing the jury to find what said services under said contract of May 14th were reasonably worth, at the same time in effect instructed them not to inquire and determine what services were in fact performed thereunder. But the charge is not obnoxious to legal criticism in this respect. Taking the whole charge together on this subject, there is no fair ground for saying that the jury did not thereby understand that they were to ascertain what services were rendered and disbursements made before determining the value and amount thereof. The question itself would convey tins information to them. It was : “ What were the services, etc., of the defendants reasonably worth in doing what they did under and in pursuance of the contract,” etc? Then the court goes on to say: “It is conceded that if Dean should be found to have been insane when the contract was entered into, then, notwithstanding his insanity, the defendants are entitled to reasonable compensation for the services they rendered in carrying out and performing the contract.” “ What were those services, including disbursements, reasonably worth?” It is true, the court told the jury'that the value of said services was not to be estimated by days’ work; but it is evident that the court thereby meant that they were not to be estimated by that only, but for their care, trouble, and risk in and about the business as well; and it is without question that these were important elements to be taken into consideration in determining such value. The charge is not, as contended, what the services were worth that the defendants agreed to per*515form, but what the services were worth that they did in fact perform.
It is not really contended that as to Start’s services and disbursements for which he received the $500 the court did not sufficiently instruct the jury to find what those services and disbursements in fact were. Nor could it be justly so contended, for the charge was full and specific on that point.
As to the item of $195, the plaintiff requested the court to charge that there was no legitimate evidence in support thereof. It was not error to refuse to comply therewith, because there was evidence to support a part thereof at least. The contract provided for the payment of attorney fees and costs iu any matter or proceeding relating to the business or the collection of any- of the demands assigned to them in addition to the $200 for defendants’ personal care and trouble, and their time, services, and risk in and about said business. The testimony tended to ■show that said item was made up in part for Start’s services and disbursements as attorney in some nineteen suits brought by the defendants concerning that business, eight of which went into the County Court and the Court of Chancery, and one to the Supreme Court. No claim is made but that these services and disbursements were a proper charge under said contract aside from the $2,000 therein mentioned. Hence it would have been -error to comply with said request.
There was no request, as is contended in plaintiff’s brief, for the court to instruct the jury to deduct from the $195 or the $2000 the sum of $109 for about three hundred dunning letters ; and the record does not show that that point was in any way called to the attention of the court, or that any such claim was made at the trial. The plaintiff excepted to the charge in respect to said item of $195, but does not now point out wherein he claims error exists therein.
These holdings make it unnecessary to consider any of the other points made in plaintiff’s brief.
Judgment affirmed.